Lyojst, J.
The appellants were not parties to the motion to set aside the judgment; and the Smiths, who alone made such motion, were not parties to the judgment. When the action was discontinued as to the Smiths, the motion thereby abated and disappeared from the case; and the order denying it was entirely unnecessary and inoperative. Hence such order could work no injury to any one. Besides, the appellants can have no appeal from an order denying a motion in which they did not join, and to which they are strangers. The appeal must be dismissed.
By the Court. — Appeal dismissed.